ATTACHMENT to PTO-303 Advisory Action Before Filing of Appeal Brief
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed on March 3, 2022, regarding rejection of claims 1, 8, and 12, as amended in the proposed amendment, under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
A. § 103 rejection of claim 1
Regarding claim 1, as amended, applicant argues claim 1 is in condition for allowance, because applied references Ogawa ‘526 (US 2012/0115526), Hwang ‘642 (US 2020/0120642), and Chen ‘864 (US 2020/0092864) do not disclose “determining a quantity T of RBs in the BWP as the RB comprised in the first RBG, wherein the T is equal to P - (S mod P), the P is the RBG size, the S is the offset, and the mod is a remainder function” (See Remarks, page 8, lines 30-31, page 9, para 1). Applicant argues that the applied reference Ogawa ‘526 (US 2012/0115526) does not disclose a formula “T = P - (S mod P),” as claimed in limitation “determining a quantity T of RBs in the BWP as the RB comprised in the first RBG, wherein the T is equal to P - (S mod P), the P is the RBG size, the S is the offset, and the mod is a remainder function” of claims 1 (See Remarks, page 10, para 3, page 11, para 1).
Based on the limited time authorized for the pilot program, examiner agrees that limitation "determining a quantity T of RBs in the BWP […], wherein the T is equal to P - (S mod P), the P is the RBG size, the S is the offset, and the mod is a remainder function“ of claim 1 appears to overcome the current grounds for rejection. However, examiner notes that claim 1 would be rejected under 35 U.S.C. 112(b) as being indefinite, due to a lack of clarity as to how “determining a quantity T or RBs in the BWP” and “as the RB comprised in the first RBG” are 
B. § 103 rejection of claims 8 and 12
Regarding claims 8 and 12, as amended, applicant argues the claims are allowable by virtue of reciting similar features as those discussed with respect to claim 1. Relevant limitations claimed in claim 1 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claims 8 and 12.

Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474